UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number 0-28572. OPTIMAL GROUP INC. (Exact name of registrant as specified in its charter) Canada 98-0160833 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3500 de Maisonneuve Blvd. West, Suite 800, (514) 738-8885 Montreal, Quebec, Canada, H3Z 3C1 (Address of principal executive offices and postal code) (Registrant telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes o No x At August 3, 2009 the registrant had 25,742,223 common shares designated as Class “A” shares (without nominal or par value) outstanding. OPTIMAL GROUP INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Financial Statements of (Unaudited) OPTIMAL GROUP INC. Three and six months ended June 30, 2009 and 2008 (expressed in U.S. dollars) 2 OPTIMAL GROUP INC. Condensed Consolidated Financial Statements Three and six months ended June 30, 2009 and 2008 (expressed in U.S. dollars) Financial Statements Condensed Consolidated Balance Sheets 4 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss 5 Unaudited Condensed Consolidated Statements of Shareholders’ Equity 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 3 OPTIMAL GROUP INC. Condensed Consolidated Balance Sheets June 30, 2009 and December 31, 2008 (expressed in thousands of U.S. dollars) June 30, December 31, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments – Accounts and other receivables (net of allowance for doubtful accounts of $470; 2008 - $758) Current portion of balance of sale receivable – Inventories Prepaid expenses and deposits Current assets related to discontinued operations Balance of sale receivable – Property and equipment Intangible assets Long-term assets related to discontinued operations (note 9 (c)) $ $ Liabilities and Shareholders’ Equity Current liabilities: Bank indebtedness $ $ Accounts payable and accrued liabilities Accounts payable and accrued liabilities related to discontinued operations Current portion of long-term debt Income taxes payable Deferred income taxes Deferred income taxes Long-term debt Long-term liabilities related to discontinued operations (note 9 (c)) Shareholders' equity: Share capital Warrants Additional paid-in capital Deficit ) ) Accumulated other comprehensive loss ) ) Contingencies and guarantees (note 9) Subsequent events (note 15) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 OPTIMAL GROUP INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three and six months ended June 30, 2009 and 2008 (expressed in thousands of U.S. dollars, except per share amounts) Three months ended June 30, Six months ended June 30, Revenues $ Other revenues (note 11 (d)) Expenses: Cost of sales Selling, general and administrative Stock-based compensation pertaining to selling, general and administrative 48 Research and development Operating leases Amortization (note 11 (f)) Transaction processing costs – – Impairment loss (note 5) – – Loss from continuing operations before undernoted item ) Other income Loss from continuing operations before income taxes (recovery) Income taxes (recovery) ) ) Net loss from continuing operations ) Net earnings (loss) from discontinued operations, net of income taxes (note 3 (b)) ) ) Net loss and comprehensive loss $ ) $ ) $ ) $ ) Weighted average number of shares: Basic and diluted (Loss) earnings per share: Continuing operations: Basic and diluted ) Discontinued operations: Basic and diluted ) ) Net: Basic and diluted ) See accompanying notes to unaudited condensed consolidated financial statements. 5 OPTIMAL GROUP INC.
